Citation Nr: 1427708	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for Shy-Drager syndrome and hypertension for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1942 to December 1945.  The Veteran died in January 2003, and the Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board denied entitlement to death pension benefits and remanded the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits for further development.  

In December 2012, the Board again remanded the claims of service connection for the cause of the Veteran's death and entitlement to accrued benefits for additional development, which has been completed.

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration, which was rendered in February 2014.  The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, and in May 2014, the appellant submitted both argument and evidence.

 

FINDINGS OF FACT

1.  The Veteran died in January 2003, at which time service connection was not in effect for any disability.

2.  An amended death certificate shows that the immediate cause of Veteran's death was pneumonia due to Shy-Drager syndrome.  

3.  Shy-Drager syndrome was not affirmatively shown to have had onset during active service; Shy-Drager syndrome was not manifested to a compensable degree within one year after the separation from service in 1945; and Shy-Drager syndrome was not related to an injury, disease, or event in service, including antimalarial medication.

4.  Hypertension was not affirmatively shown to have had onset during active service; hypertension was not manifested to a compensable degree within one year after the separation from service in 1945; and hypertension was not related to an injury, disease, or event in service.

5.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1112, 310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2013).

2.  The criteria for service connection for Shy-Drager syndrome and hypertension for the purpose of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1112, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, dated in January 2013. The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of death, namely, evidence that the Veteran's cause of death was the result of an incident, injury, or disease occurring in service.

The Appellant was notified of how to establish service connection based on an already service-connected disability and the evidence necessary to establish service connection for a disability not yet service-connected.

The Appellant was also notified that VA would obtain service records, VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the provisions for assigning the effective date of the claim and a disability rating.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death).



To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the most recent supplemental statement of the case in March 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.

The RO has obtained the Veteran's service treatment records, VA records, and private medical records.  The Appellant has furnished a copy of the Veteran's amended death certificate, as well as the Court Order authorizing the amendment.

The Appellant has not identified any additional, available evidence for consideration in her appeal.

On the claim of service connection for the cause of the Veteran's death, an expert medical opinion was obtained on the question of whether the Veteran's death, Shy-Drager syndrome, was related in-service antimalarial medications.  The opinion is sufficient for adjudicatory purposes, as it is unequivocally stated, predicated on an accurate medical history, and is supported by a cogent rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Appellant argues that the medical opinion is insufficient, as the medical literature that the VA expert reviewed was not associated with the opinion or available for her independent review.  


However, there is no affirmative duty on the part of a medical professional rendering an opinion to provide any literature reviewed for independent review.  Moreover, the opinion suggests that the VA expert, as a result of his experience and training, knew of no known clinical correlation between Shy-Drager syndrome and anti-malarial medications, and the expert reviewed recent relevant literature to confirm his experience and training.  Moreover, while the Appellant has submitted multiple medical treatises, none of the submitted materials suggest a link between Shy-Drager syndrome and antimalarial medications.

On the claim for accrued benefits, the Veteran had two pending claims at the time of his death, a service connection claim for hypertension and a service connection claim for Shy-Drager syndrome.  As accrued benefits claims are adjudicated based on the evidence of record at the time of a Veteran's death, and as the VA expert medical opinion addresses the relationship between Shy-Drager syndrome and service, and as the evidence of record does not suggest that the Veteran's hypertension, which developed many years after service, was related to service, a VA medical opinion is not required to decide the claims.

In May 2014, the Appellant submitted additional argument and evidence and did not waive initial consideration of the evidence by the RO.  As the additional evidence does not pertain to material issues of fact, namely, that Shy-Drager disease had onset in service, or that Shy-Drager disease is a form of amyotropic lateral sclerosis (ALS), the evidence is not referred to the RO.  38 C.F.R. § 20.1304(c). 

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim for Cause of the Veteran's Death

The Veteran died in January 2003, and an amended death certificate shows that the immediate cause of death was pneumonia due to Shy-Drager syndrome.  

The Appellant, who is the Veteran's surviving spouse, asserts that the Veteran developed Shy-Drager syndrome as the result of antimalarial medications administered to him during service.

Principles of Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.




Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection requires: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system (Shy-Drager syndrome is a disease of the nervous system) or hypertension, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).
Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran served on active duty from December 1942 to December 1945, which included service in the Asiatic Pacific Theatre from July 1944 to November 1945.  

Letters authored by the Veteran during service indicate that the Veteran served in New Guinea.



The service treatment records do not show the type of antimalarial medication administered to the Veteran.  The service treatment records do not contain any complaint, finding, history, treatment, or diagnosis related to Shy-Drager syndrome or hypertension.  

In a letter written by the Veteran to the Appellant in July 1944, the Veteran stated that he was taking antimalarial medication in the form of a small yellow pill.  The Veteran stated that after taking four pills in one night, he became very ill, and that as a result of his medication, his skin turned yellow.

After service in July 1998, the Veteran was diagnosed with Shy-Drager syndrome with Parkinsonian features and profound postural hypotension.  History included hypertension. 

In April 2000, the Veteran's private physician stated that the Veteran had secondary Parkinsonism due to multiple strokes and that he had recently developed Shy-Drager syndrome.

The Appellant has submitted several articles and treatise pertaining to the potential effects of antimalarial medications, although none of the articles specifically link Shy-Drager syndrome to antimalarial medications.

In February 2014, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) regarding the relationship between the Veteran's in-service antimalarial medications and the post-service development of Shy-Drager syndrome.  


The VHA expert, a neurologist, expressed the opinion that it was less likely than not that the Veteran developed Shy-Drager syndrome as the result of antimalarial medication administered to the Veteran during service.  
Analysis

Cause of Death 

On the basis of the service treatment records alone, neither Shy-Drager syndrome nor hypertension was affirmatively shown to have had onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Shy-Drager syndrome, a disease of the nervous system, and hypertension are chronic diseases listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) are addressed.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40  (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease).

As there was no complaint, finding, history, treatment, or diagnosis of either Shy-Drager syndrome or hypertension during service indicative of but not dispositive of either disease and as the evidence does not suggest that the diseases a were "noted during service," chronicity and continuity of symptomatology do not apply.  See Walker, at 1338-40. 

And the evidence does not suggest that Shy-Drager syndrome or hypertension was manifested to a compensable within the year after service as the diseases were first documented in 1998, well beyond the one-year period after service beginning in 1945.

As for the Appellant's assertion that the Veteran developed Shy-Drager syndrome as the result of taking antimalarial medications during service, the Appellant, as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377.

On the question of whether there is an association or causal relationship, that is, a link or nexus, between fatal Shy-Drager syndrome and antimalarial medications, as asserted by the Appellant, the questions requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Appellant is competent to make based on mere personal observation.  


Moreover, it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on the relationship between antimalarial medications and the cause of death.

To the extent that the Appellant's statements are offered as proof of such a medical nexus, the statements are not competent evidence and cannot be considered as evidence favorable to the claim.

Since a lay person is not competent to render such an opinion, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The only competent medical evidence addressing the potential relationship between antimalarial medications and Shy-Drager syndrome is the opinion of the VHA medical expert.  After a review of the Veteran's file and the medical literature, the VHA expert, a neurologist, expressed the opinion that it was less likely than not that the Veteran developed Shy-Drager syndrome as the result of antimalarial medication administered to him during service.  

In support of the opinion, the VHA expert explained that Shy-Drager syndrome, a form of Multiple System Atrophy, is a progressive neurodegenerative disorder, for which there are no known risk factors, and that there was no known association between any antimalarial agent and Shy-Drager syndrome.  

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

As the opinion of the VHA expert was based on sufficient facts and as the opinion was the product of medical analysis applied to the facts of the case in order to reach the conclusion submitted in the opinion, the opinion is persuasive evidence, which opposes rather than supports the claim. 

As there is no competent lay or medical evidence that the Shy-Drager syndrome was due to an injury, disease, or event in service, service connection for the cause of the Veteran's death due to Shy-Drager syndrome is not warranted.  

Although suggested by the Appellant, Shy-Drager syndrome (ninds.nih.gov/disorders/msa_orthostatic_hypotension) is not subject to the lifetime presumption of service connection as amyotrophic lateral sclerosis (ninds.nih.gov/disorders/amyotrophiclateralsclerosis) under 38 C.F.R. § 3.318.  

As for the Appellant's reference to a Board decision, granting service connection for Parkinson's disease due to exposure to Agent Orange, the decision is binding only with the specific case decided.  And the prior Board decision is factually and legally distinguishable from the Appellant's claim.  In this case the cause of death was attributed to Shy-Drager syndrome, not Parkinson's disease. 

And the legal authority for granting the prior decision was presumptive service connection for a disease associated with exposure to Agent Orange, not at issue here. 

As service connection for Shy-Drager syndrome is not warranted, the preponderance of the evidence is against the claim that the Veteran's death was due to a service-connected disability as either the principal or contributory cause of death, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


Accrued Benefits

A Veteran's surviving spouse may claim accrued benefits due but not yet paid to the Veteran at the time of his death.  Accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and were due and unpaid upon death.  38 C.F.R. § 3.1000(a).

Entitlement to accrued benefits is to be determined based on evidence that was in the Veteran's file at the time of his death. 38 U.S.C.A. § 5121(a).

A pending claim is a claim which has not been finally adjudicated. 38 C.F.R. § 3.160.

The Veteran filed claims of service connection for Shy-Drager syndrome and hypertension in June 2000, which were not adjudicated, and therefore were pending at the time of the Veteran's death in January 2003.

Shy-Drager Syndrome

The Board has already found that there was no competent lay or medical evidence that Shy-Drager syndrome was due to an injury, disease, or event in service, including the administration of antimalarial medication and therefore not a service-connected disability for the purpose of establishing service connection for the cause of the Veteran's death.  As Shy-Drager syndrome was not a service-connected disability, the Veteran was not entitled to VA disability compensation for the disease at death for the purpose of accrued benefits. 




Hypertension 

As for hypertension, hypertension was not affirmatively shown to have been present during service, hypertension was not "noted" during service, and hypertension was not manifested to a compensable degree within one year of separation from service in 1945.

As for service connection for hypertension initial diagnosed after service, in his claim of service connection, the Veteran had stated that he was treated for blood pressure problems since service.  

The Veteran had not described a contemporaneous medical diagnosis before 1998 or symptoms that later support a diagnosis by a medical professional, relating hypertension to an injury, disease, or event in service. 

To the extent the Veteran had associated hypertension to service, hypertension is not a simple medical condition, that is, one capable of lay observation.  The Veteran's assertion that hypertension was related to service was an inference or opinion, rather than a statement of fact.  

As such an inference or opinion falls outside the realm of common knowledge of a lay person, and an inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation had been established to show that the Veteran was otherwise qualified through specialized education, training, or experience to offer an opinion on whether hypertension was related to an injury, disease, or event in service.  To this extent that the Veteran's assertion was not competent evidence and cannot be considered as evidence favorable to the claim.

And there was no competent medical evidence that hypertension was caused by an injury, disease, or event in service.  



In the absence of competent medical evidence linking hypertension to an injury, disease, or event in service, the preponderance of the evidence is against the claim of service connection for hypertension for the purpose of accrued benefits, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for Shy-Drager syndrome and for hypertension for the purpose of accrued benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


